                                                 This request is granted. Petitioner shall file his supplemental brief
         Case 1:95-cr-00942-JPC Document
                                      by406
                                         July 2,Filed
                                                 2021. 04/27/21   Page
                                                        The Government   1 of
                                                                       shall    1 by August 13, 2021.
                                                                             respond
                                                 Petitioner shall file any reply by August 27, 2021


                                                  SO ORDERED.
                                                                                      ___________________________
                                                  Date: April 27, 2021
                                                                                      JOHN P. CRONAN
                                                        New York, New York
                                                                                      United States District Judge



                                                     April 27, 2021

Hon. John P. Cronan
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                              Re:     United States v. Ronald Ocasio, 95-Cr-942 (JPC)
                                                                               20cv9733
Dear Judge Cronan:

        Ronald Ocasio’s 28 U.S.C. § 2255 petition is pending before this Court. On February
23, 2021, this Court appointed me pursuant to the Criminal Justice Act to represent Mr. Ocasio
in pursuing a Brady claim raised in his petition. Upon suggestion by the parties, the Court set a
briefing schedule, with the defense submission being due on May 3, 2021.

       Since then, the government has obtained most of the trial record, contained in about 40
boxes, and has recently shared the trial transcript with me. The trial transcript is lengthy, and I
have not yet had the opportunity to review it. With the consent of the government, therefore, I
respectfully propose an alteration of the existing briefing schedule, as follows:

           •   Supplemental Brief Due 7/2/21
           •   Government Response Due 8/13/21
           •   Defense Reply Due 8/27/21

       Once I have reviewed the trial record, I will be in a better position to assess whether
review of discovery and 3500 material is necessary, which may occasion a request for additional
time.

        Thank you for your consideration.

                                                     Sincerely,

                                                              /s/

                                                     Florian Miedel
                                                     Attorney for Ronald Ocasio

cc:    AUSA Matthew Shahabian
       Ronald Ocasio
